IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


CARLOS TORRES AND ILONA BAIR,              : No. 241 MAL 2021
                                           :
                   Petitioners             :
                                           : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court
             v.                            :
                                           :
                                           :
BRENNTAG NORTHEAST, INC.;                  :
ARMSTRONG WORLD INDUSTRIES, INC.;          :
BARLEY SNYDER, LLP; AND ALAN J.            :
HAY, MD,                                   :
                                           :
                   Respondents             :


                                    ORDER



PER CURIAM

     AND NOW, this 18th day of May, 2022, the Petition for Allowance of Appeal is

DENIED.